UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4795
MARCELLUS THOMAS,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Western District of North Carolina, at Charlotte.
                Lacy H. Thornburg, District Judge.
                          (CR-00-233-T)

                      Submitted: October 10, 2002

                      Decided: October 17, 2002

   Before WILLIAMS, KING, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Mark P. Foster, Jr., Charlotte, North Carolina, for Appellant. Thomas
Richard Ascik, OFFICE OF THE UNITED STATES ATTORNEY,
Asheville, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. THOMAS
                              OPINION

PER CURIAM:

   Marcellus Thomas appeals his convictions and sentence of 214
months’ imprisonment following his guilty plea to armed bank rob-
bery, aiding and abetting, in violation of 18 U.S.C. §§ 2, 2113(d)
(2000); and using, carrying, and brandishing a firearm during and in
relation to a crime of violence, aiding and abetting, in violation of 18
U.S.C. §§ 2, 924(c) (2000). Thomas’ attorney has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), asserting
Thomas’ § 924(c) conviction is erroneous because Thomas did not
physically use, carry, or brandish a weapon, but stating that, in his
view, there are no meritorious grounds for appeal. Thomas has filed
a pro se supplemental brief arguing his convictions under both
§ 924(c) and § 2113(d) constitute an unconstitutional cumulative pun-
ishment. Finding no reversible error, we affirm.

  Thomas argues his § 924(c) conviction is erroneous because he did
not physically use, carry, or brandish a firearm. Thomas was charged
with aiding and abetting the offense, and a conviction under § 924(c)
may be obtained under this theory. See United States v. Wilson, 135
F.3d 291, 305 (4th Cir. 1998). We have reviewed the evidence sup-
porting this charge and find Thomas’ conviction was proper.

  Thomas argues his § 924(c) and § 2113(d) convictions constitute
double jeopardy. We have previously found such a claim meritless.
See United States v. Shavers, 820 F.2d 1375, 1378 (4th Cir. 1987).
We therefore reject the argument asserted in Thomas’ pro se supple-
mental brief.

   As required by Anders, we have examined the entire record and
find no other meritorious issues for appeal. Accordingly, we affirm
Thomas’ convictions and sentence. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client.
                      UNITED STATES v. THOMAS                      3
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                        AFFIRMED